DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 30-46 are pending in the application.  Claims 1-29 are cancelled.
Priority
	This application is a continuation of United States Application No. 16/412,050, filed May 14, 2019, which is a divisional application of United States Application No. 15/624,168, filed June 15, 2017, which is a continuation of United States Application No. 14/791,186, filed July 2, 2015, which claims the benefit of priority of United States provisional Application No 62/020,539, filed July 3, 2014.
Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,809,588 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions, and methods of use and treatment comprising administration of these compounds are novel and unobvious over the prior art.  The closest prior art is found in Gross (Molecular Cancer Therapeutics 2014 13(4):890-9012; published 12 February 2014; cited by Applicants).  This reference discloses a similar compound, which is also a glutaminase inhibitor, of the following structure: 
    PNG
    media_image1.png
    105
    259
    media_image1.png
    Greyscale
on p. 891, which comprises a C-linked thiadiazole ring instead of an N-linked triazole ring that characterizes the currently-claimed compounds.  There is no teaching, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 30-46, renumbered 1-17 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625